                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Carl Chatman, et al.
                                Plaintiff,
v.                                                     Case No.: 1:14−cv−02945
                                                       Honorable John Z. Lee
John Roberts, et al.
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 8, 2018:


        MINUTE entry before the Honorable John Z. Lee:Status hearing held on 11/8/18.
Agreed motion for good faith settlement [727] is granted. The Court finds that the
settlement is fair and reasonable. Counsel should submit a proposed order to the proposed
order mailbox and contact the courtroom deputy when they have done so. Mailed
notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
